UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
GARY D. WALKER, ) CASE NO. 1:18 CV 806
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
Vv. ) ORDER ADOPTING REPORT
) AND RECOMMENDATION
WANDA JACKSON, Warden, )
)
Defendant. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge David Ruiz. (ECF #46). Following three timely requests for extension of time, the Petitioner
filed Objections to the Report. (ECF #47, 48, 50, 53). For the reasons set forth below, the Report
and Recommendation is hereby ADOPTED.

Mr. Walker filed a petition for a writ of habeas corpus, pursuant to 28 U.S.C. §2254,
challenging the constitutionality of his conviction. The Petition initially claimed ten grounds for
relief. (ECF #1). Subsequently, Respondent filed an Answer/Return of Writ, and the Petitioner
filed a Traverse. (ECF #9, 16). In July of 2019, following the denial of his Motion for Summary
Judgment, Motion to Proceed to Judgment, and Motion to Transfer Venue, Mr. Walker voluntarily
dismissed grounds 8, 9, and 10. (ECF #33, 38, 42, 43).

Petitioner’s claims are governed by the Antiterrorism and Effective Death Penalty Act of

1996. Applying the appropriate standard of review under the Act, Magistrate Ruiz correctly found
that Mr. Walker’s grounds for relief were not supported. Specifically, Magistrate Ruiz correctly
determined that Mr. Walker’s first, fifth, and sixth grounds for relief were based on issues of state
law that had already been decided by the state courts. Therefore, because they did not implicate the
Double Jeopardy Clause or any other federal standard, the issues were not cognizable on federal
habeus review. See Lewis v. Jeffers, 497 U.S. 764, 780 (1990).

Whether or not the petitioner alleged that he suffered a violation of the Double Jeopardy
Clause, or referenced the Fourteenth Amendment, as he claims in his objections, the facts
underlying these grounds for relief clearly show that his claims are based solely in state law. His
first ground for relief makes clear that the issue was whether the state courts properly treated his
convictions as allied offenses during sentencing, not whether he suffered multiple punishments for
the same offense. He does not claim to have been sentenced twice for any singular act/count of
forgery, rather he maintains that the sentencing court should have merged the sentences for multiple
counts/instances of forgery under Ohio’s allied offense statute. As noted by Magistrate Ruiz, the
Sixth Circuit has held that the application, or misapplication of Ohio’s allied offences statute is not
cognizable under federal habeas review. Minor v. Wainwright, No. 19-3206, 2019 WL 2489656, at
*2. With regard to grounds five and six, even in his objections, Mr. Walker cites only to state law
in support of his arguments. There is no federal law addressing these issues because his arguments
are based solely on his belief that Ohio courts misapplied Ohio’s sentencing laws.

The second, third, fourth, and seventh grounds for relief in Mr. Walker’s petition allege
ineffective assistance of counsel. Magistrate Ruiz, applying the proper deferential standards for
reviewing a state court’s assessment of ineffective assistance of counsel claims, correctly found that
ground two was procedurally defaulted because he did not exhaust his state remedies on this

specific issue. Further, his analysis of the merits of Petitioner’s grounds three, four, and seven are
clear and well supported both factually and legally. Nothing in Mr. Walker’s objections casts any
doubt on the ultimate conclusions made by Magistrate Ruiz.

The Court has reviewed de novo those portions of the Magistrate Judge’s Report and
Recommendation to which objection has been made. See FED. R. CIv. P. 72(b). The Court finds
Magistrate Judge Ruiz’s Report and Recommendation to be thorough, well-written, well-supported,
and correct. The Court finds that Petitioner’s objections raise no arguments (factual or legal) that
have not been fully and correctly addressed by the Magistrate’s Report and Recommendation, and
that Petitioner’s objections are unwarranted. This Court, therefore, adopts the Magistrate’s Report in
its entirety.

Further, for the reasons stated in the Magistrate Judge’s Report and Recommendation,
Pursuant to 28 U.S.C. § 2253, the Court must determine whether to grant a certificate of
appealability as to any of the claims presented in the Petition. 28 U.S.C. § 2253 provides, in part, as
follows:

(c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal
may not be taken to the court of appeals from --

(A) the final order in a habeas corpus proceeding in which the detention complained
of arises out of process issued by a State court; or

(B) the final order in a proceeding under section 2255.

(2) A certificate of appealability may issue under paragraph (1) only if the applicant
has made a substantial showing of the denial of a constitutional right.

(3) The certificate of appealability under paragraph (1) shall indicate which specific
issue or issues satisfy the showing required by paragraph (2).
In order to make “substantial showing” of the denial of a constitutional right, as required under

28 U.S.C. § 2255(c)(2), a habeas prisoner must demonstrate “that reasonable jurists could debate
whether . . . the petition should have been resolved in a different manner or that the issue presented
were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,
120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4, 103
S. Ct. 3383, 77 L. Ed. 2d 1090 (1983).)

Where a district court has rejected the constitutional claims on the merits, the petitioner
must demonstrate only that reasonable jurists would find the district court's assessment of the
constitutional claims debatable or wrong. Slack, 529 U.S. at 484. Where the petition has been
denied on a procedural ground without reaching the underlying constitutional claims, the court must
find that the petitioner has demonstrated that reasonable jurists could debate whether the petition
states a valid claim of the denial of a constitutional right and that reasonable jurists could debate
whether the district court was correct in its procedural ruling. Jd. "Where a plain procedural bar is
present and the district court is correct to invoke it to dispose of the case, a reasonable jurist could
not conclude either that the district court erred in dismissing the petition or that the petitioner
should be allowed to proceed further." Jd.

To the extent that Petitioner’s claims were rejected on the merits, reasonable jurists
could not find the assessment of Petitioner’s constitutional claims to be debatable or wrong.
Accordingly, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this
decision could not be taken in good faith, and there is no basis upon which to issue a certificate of
appealability. 28 U.S.C. § 2253(c); FED. R. App. P. 22(b). Petitioner’s motion for habeas corpus is

hereby DENIED. IT IS SO ORDERED.

 
 

 

 

DONALD C,. NUGEN

DATED: Senior United States District Judge

 
